


Exhibit 10.11

ADDENDUM EXPANDING THE PURCHASE AND SALE PROMISE GRANTED BY THE SHAREHOLDERS OF
THE COMPANIES MARINES C.A. AND RECÓRCHOLIS S.A. TO SPOUSES DOCTOR RÉCHER HERNAN
VIVANCO CORDOVA AND LUZ AMINTA SIERRA SIERRA DE VIVANCO.

AMOUNT: UNDETERMINED.

In the city of Guayaquil, Capital of the Province of Guayas, Republic of
Ecuador, today, the thirty-first day of January two thousand three, before me
DOCTOR PIERO GASTON AYCART VINCENZINI, Principal Notary number THIRTY of this
canton, there appear the shareholders of the company Marines C.A., party of the
first part: the company BALTEK CORPORATION, a U.S. company represented by
Engineer José Alberto Sandoval Muñoz, an Ecuadorian citizen, duly authorized by
the Vice President of Operations for Latin America of said company, Mr. Antonio
Luis Díaz, also a U.S. citizen; the company MADERAS SECAS S.A., MASECA,
represented by its General Manager and Legal Representative, engineer José
Alberto Sandoval Muñoz, an Ecuadorian citizen; and the company BALMANTA S.A.,
represented by its Second Manager and Legal representative, engineer Carlos
Augusto Naranjo Lindao, an Ecuadorian citizen; on the other hand, as sole
shareholder of the company RECÓRCHOLIS S.A., there appears the company MARINES
C.A., represented by Engineer José Alberto Sandoval Muñoz; these parties will be
hereinafter referred to as the COMMITTED SELLERS. As the party of the second
part, there appear the spouses DOCTOR RÉCHER HERNAN VIVANCO CORDOVA, an
Ecuadorian citizen, and LUZ AMINTA SIERRA SIERRA DE VIVANCO, a Colombian
citizen, hereinafter the COMMITTED BUYERS. All the deponents are of legal age,
executives, domiciled in the city of Guayaquil, competent to bind themselves and
contract, whom know, I certify. Being well informed of the object and results of
this instrument, which they execute as indicated, and with ample and full
freedom for its execution, they presented the draft with the following content:
MR. NOTARY: In the Register of Public Instruments in your charge, please include
one containing an ADDENDUM EXPANDING AND AMENDING THE PURCHASE AND SALE PROMISE
AGREEMENT concerning the shares of capital of the joint stock companies MARINES
S.A. AND RECÓRCHOLIS S.A., pursuant to the clauses and representations indicated
below:

ONE: THE PARTIES.—The following persons participate in its execution: a) the
party of the first part, as COMMITTED SELLERS: the shareholders of MARINES C.A.:
BALTEK CORPORATION, represented by Engineer Alberto Sandoval Muñoz, an
Ecuadorian citizen, duly authorized by the Vice President of Operations for
Latin America of said company, Mr. Antonio Luis Díaz, also a U.S. citizen;
MADERAS SECAS S.A., MASECA, represented by its General Manager Engineer José
Alberto Sandoval Muñoz, and BALMANTA S.A., represented by its SECOND MANAGER,
Engineer CARLOS NARANJO LINDAO; and the shareholder of the company RECÓRCHOLIS
S.A.: MARINES C.A., represented by its General Manager, Engineer JOSÉ SANDOVAL
MUÑOZ; b) As the party of the second part, there intervene, as COMMITTED BUYERS:
Mr. Récher Vivanco Cordova and Ms. Luz Sierra Sierra de Vivanco, on their own
personal behalf and on behalf of their community of assets.

TWO: RECITALS: A) By Public Instrument executed before Notary Thirty of
Guayaquil, Dr. Piero Aycart Vincenzini, on the eleventh day of December two
thousand two, the parties executed an Agreement for Promise of Purchase and Sale
of shares of the companies Marines C.A. and Recórcholis S.A., with all their
assets and liabilities, in which the term for the signing of the final purchase
and sale instrument was established to be the thirty-first day of January two
thousand three. B) Due to operational issues related to the course of business,
the companies which appear as the COMMITTED SELLERS must transfer the shares
under the aforementioned purchase and sale promise to a third-party foreign
company, whose name cannot be determined as of the signing of this public
instrument, so that the committed sellers expressly asked the committed buyers
to extend the term for the execution of the Instrument containing the purchase
and sale of the shares of Marines C.A. and Recórcholis S.A., although they came
to comply with

2

--------------------------------------------------------------------------------


the provisions of the shares purchase and sale agreement signed on the eleventh
day of December two thousand two, and to sign the final purchase and sale
instrument, so that they execute this addendum, whose purpose is indicated in
the following clause.

THREE: PURPOSE.—With these recitals, the COMMITTED SELLERS and the COMMITTED
BUYERS freely and voluntarily agree to modify the shares purchase and sale
agreement signed on the eleventh day of December two thousand two, in the
following terms: A) The extend the term referred to in clause five of the
agreement, for the execution of the Final Purchase and Sale Instrument of the
Shares of Marines C.A. and Recórcholis S.A., which may take place by the
twenty-eighth day of February two thousand three. B) They amend clause six of
the contract, section a) in the sense that the committed sellers will have to
pay an indemnity to the committed buyers in the event of failure to execute the
final purchase and sale instrument of the Shares of Marines C.A. and Recórcholis
S.A., by the twenty-eighth day of February two thousand three, in the amount of
US$ 600,000.00 (six hundred thousand U.S. dollars), including the US$ 100,000.00
which the committed buyers delivered when signing the shares purchase and sale
agreement signed on the eleventh day of December two thousand two, and extend to
four months the term for the committed buyers to withdraw the shrimp from the
pools and be able to sell the harvested product found in warehouses if the
execution of the final purchase and sale does not take place by the
twenty-eighth day of February two thousand three, and the term is extended for
up to fifteen days after signing the final purchase and sale agreement for the
shares, so that the committed buyers may enjoy the benefit of the discount of
US$400,000.00 (FOUR HUNDRED THOUSAND U.S. DOLLARS) from the total selling price
for prompt payment.

FOUR: REPRESENTATION.—BALTEK CORPORATION, represented by Engineer José Alberto
Sandoval Muñoz, duly authorized by the Vice President of Operations for Latin
America of said company, Mr. Antonio Luis Díaz, the company MADERAS SECAS S.A.,
MASECA, represented by its General Manager engineer JOSÉ ALBERTO SANDOVAL MUÑOZ,
and BALMANTA S.A., represented by its SECOND MANAGER engineer CARLOS AUGUSTO
NARANJO LINDAO; and RECÓRCHOLIS S.A., represented by its General Manager,
engineer JOSÉ SANDOVAL MUÑOZ, expressly, freely, and voluntarily declare:
A) That the execution of the shares purchase and sale promise signed on the
eleventh day of December two thousand two is duly authorized by the shareholders
of the committed sellers, pursuant to the minutes of the general meeting found
in the files of each of the companies; b) That the shares held by each of them
in the stock package of Marines S.A. will be transferred due to operating issues
of the companies to a foreign company whose corporate name is unknown on this
date. B) That the negotiation of the sale of the shares to this third-party
company will include the obligation of such company to sell and/or assign the
shares of Marines C.A. and Recórcholis S.A. to Mr. RÉCHER HERNAN VIVANCO CORDOVA
AND LUZ AMINTA SIERRA SIERRA DE VIVANCO, and comply with the terms and
conditions found in the public instrument of the shares purchase and sale
promise signed on the eleventh day of December two thousand two and in this
public instrument, C) That the signing date of the final instrument of shares
purchase and sale of the shares of Marines C.A. and Recórcholis S.A. by the new
company will be by the twenty-eighth day of February two thousand three.
D) That, should the new company fail to respect the terms and conditions
contained in the shares purchase and sale promise signed on the eleventh day of
December two thousand two or those found in this instrument, or should it fail
to sign the final instrument of purchase and sale by the twenty-eighth day of
February two thousand three, they will pay an indemnity to the committed buyers
in the amount of US$ 500,000.00 (FIVE HUNDRED THOUSAND U.S. DOLLARS), and will
refund the US$ 100,000.00 (ONE HUNDRED THOUSAND U.S. DOLLARS) delivered as down
payment when signing the purchase and sale promise, whereby the committed buyers
may claim payment of said amount from either one of them or from all of them
together. Furthermore, they pledge to extend the term to four months from the
default of the committed sellers, for the committed buyers to be able to
withdraw the shrimp from the pools and sell the harvested product found in
warehouses. In the event of default on the signing of the purchase and sale by
the committed buyers, the indemnity referred to in the Purchase and Sale Promise
Instrument under this addendum shall apply. E) That they will deliver to the
committed buyers all the legal

3

--------------------------------------------------------------------------------


and corporate documentation supporting the sale to the third-party company,
understood, without limitation thereto, as: General Shareholders Meeting of each
of the selling companies, except for Baltek Corporation, expressly authorizing
the sale to the third-party company, valid appointments, communications
addressed to the legal representative of Marines C.A., signed by the transferror
and the transferee, duly authorized for this purpose, communications addressed
to the legal representative of Marines C.A. showing the transfer carried out,
notation in the book of shares and shareholders, certificates of the shares
transferred, etc. F) That they are aware of the extension of the term for the
execution of the final instrument of purchase and sale of the shares of Marines
C.A. and Recórcholis S.A. and the amendment of the agreement of promise of
purchase and sale of shares contained in this instrument arises from an express
request of the committed sellers, since they know that the committed buyers were
willing to sign today the final purchase and sale instrument, whereby they have
no claim against the latter in this respect.

In turn, the committed buyers declare that, being able to execute today the
final purchase and sale instrument of the shares of Marines C.A. and Recórcholis
S.A. in their favor, under the terms and conditions of the purchase and sale
promise instrument executed on the eleventh day of December two thousand two,
they agree to extend the execution term of the final instrument and amend the
terms of the purchase and sale promise instrument according to the content of
the following instrument, provided the committed sellers assure that the new
company will comply with the sale of the shares of Marines C.A. and Recórcholis
S.A. and with the content of this instrument and of the purchase and sale
promise instrument executed on the eleventh day of December two thousand two.

Furthermore, the committed buyers declare that they know and accept that, after
the third-party foreign company whose name cannot be determined at this time
transfers the shares of Marines C.A. and Recórcholis S.A. to Récher Hernán
Vivanco Córdova and Luz Sierra Sierra de Vivanco, the committed sellers will
cease being bound by the representations, obligations and rights stated for them
pursuant to this instrument and that executed on the eleventh day of December
two thousand two before notary number thirty of the canton of Guayaquil, and as
of that time, the third-party foreign company will take upon itself and
expressly assume all and each of the representations made by the committed
sellers in this instrument and in that executed on the eleventh day of December
two thousand two before notary number thirty of the canton of Guayaquil. In all
other parts, the parties confirmed all and every one of the terms of the shares
purchase and sale promise signed on the eleventh day of December two thousand
two before Notary Thirty of Guayaquil, Dr. Piero Aycart Vincenzini, of which
this addendum will be an integral part.

FIVE: JURISDICTION.—The contracting parties declare that any dispute arising
from the interpretation and performance of this expanding and amending addendum
will be judged and resolved by any of the Civil Judges of Guayaquil by summary
oral proceedings.

Mr. Notary, please include the backup documents and add the necessary style
clauses for the full efficacy and validity of this contract. Signature) Attorney
Jacob Cueva González. License Number Nine Thousand Seven Hundred Fifty-Six of
the Bar Association of Guayas. HERE ENDS THE DRAFT WHICH IS ELEVATED TO PUBLIC
INSTRUMENT AND WHOSE TEXT IS CONFIRMED BY THE PARTIES. All the backup documents
delivered to me are enclosed with this public instrument. The parties presented
to me their identification documents, such as citizen or identity cards and
voters' certificates, as the case may be. After this instrument was read from
beginning to end by me, the Notary, aloud to the parties, they approved it and
signed with me in this act. I certify.

[signature]
DR. RÉCHER VIVANCO CORDOVA
C.C.No. 110182983-4
V.C. No. 2540129

4

--------------------------------------------------------------------------------

[signature]
MRS. LUZ SIERRA DE VIVANCO
N.I.C. No. 070325616-4

For MADERAS SECAS C.A., MASECA
[signature]
ENG. JOSÉ ALBERTO SANDOVAL MUÑOZv C.C.No. 0902308816
V.C. No. 411199
R.U.C. No. 0990136378001

For BALMANTA S.A.
[signature]
ENG. CARLOS NARANJO LINDAO
C.C.No. 0903523843
V.C. No. 74-0053
R.U.C. No. 0990141835001

For BALTEK CORPORATION
[signature]
ENG. JOSÉ ALBERTO SANDOVAL MUÑOZ
C.C.No. 0902308816
V.C. No. 411199

For MARINES C.A.
[signature]
ENG. JOSÉ ALBERTO SANDOVAL MUÑOZ
C.C.No. 0902308816
V.C. No. 411199
R.U.C. No. 0990552401001

5

--------------------------------------------------------------------------------
